           Case 2:21-cr-00184-CFK Document 1 Filed 05/06/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAL NO.

                                                      DATE FILED:

DARRON HENDERSON                                      VIOLATION:
    a/k/a "Buddha"
                                                      18 U.S.C. $ 922(9)(1) (possession   ofa
                                                      firearm by a felon - I count)
                                                      Notice of forfeiture

                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about December 10, 2019. in Yeadon. in the Eastem District   of

Pennsylvani4 defendant

                                   DARRON HENDERSON,
                                      a/k/a "Buddha,"

knowing he had previously been convicted in a court ofthe Commonwealth of Pennsylvania ofa

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Taurus, model G2C, 9mm semi-automatic pistol, with an obliterated serial

number restored to TMS75560, loaded with 13 live rounds of 9mm ammunition, and the firearm

was in and affecting interstate and foreign cofirmerce.

               In violation of Title 18, United States Code, Section 922(9)(1).
           Case 2:21-cr-00184-CFK Document 1 Filed 05/06/21 Page 2 of 3




                                    NOTICE OF FORFEITURE

THE, GRAND.IURY FURTHER CHARGES THAT:

               As a result of the violation of Title I 8, United States Code, Section 922(9)( I ) set

forth in this indictment, defendant

                                      DARRON HENDERSON,
                                         a/k/a "Buddha,"

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of such violation, including, but not limited to:

               l.       a Taurus,   model G2C, 9mm semi-automatic pistol, with an obliterated

serial number restored to TMS75560; and

               2.       tlrirteen live rounds of 9mm ammunition.

               All   pursuant to Title 28, United States Code, Section 2461(c), and   Title   18, United


States Code, Section 924(d).

                                                A TRUE BILL:




                                                c      D JURY FOREPERSON




                              A-
JENNIFER ARBITTIER WILLIAMS
Acting United States Attorney
I

                UNITED STATES DISTRICT COURT

                       Eastem District of Pennsylvania


                                   Criminal Division


                THE UNITED STATES OF AMERICA


                                 DARRON FIENDERSON

                                            a/k/a "Buddha"

                                            INDICl'MENT

                                             Counts

    l8 U.S.C. $ 922(gXl)         (possession       ofa firearm by a felon - I count)
                                  Notice of forl'eiture




           Filed in open court   this                                    day,
                of                                      A.D. 20
                                                                                       Case 2:21-cr-00184-CFK Document 1 Filed 05/06/21 Page 3 of 3




                                               ('lcrk

                                 Ilail. $
